Exhibit 99.1 ADVANCE AUTO PARTS REPORTS FIRST QUARTER FISCAL 2010 COMPARABLE STORE SALES INCREASE OF 7.7%; DILUTED EPS OF $1.19 ROANOKE, Va, May 19, 2010 – Advance Auto Parts, Inc. (NYSE: AAP), a leading retailer of automotive aftermarket parts, accessories, batteries, and maintenance items, today announced its financial results for the first quarter ended April 24, 2010. First quarter earnings per diluted share (EPS) were $1.19 which was a 21% increase over the first quarter last year. Excluding the $0.04 charge related to store divestitures recorded during the first quarter of fiscal 2009, EPS increased 17%. First Quarter Performance Summary Sixteen Weeks Ended April 24, 2010 April 25, 2009 Sales (in millions) $ $ Comp Store Sales % 7.7% 8.2% Gross Profit % 49.8% 48.8% SG&A % 39.8% 39.5% Operating Income % 10.0% 9.4% Diluted EPS $ $ Avg Diluted Shares (in 000s) “The team has positioned us for another great year of sales and profit growth through an unwavering commitment to provide a superior experience to our customers,” said Darren R. Jackson, Chief Executive Officer.“During the quarter we generated double-digit operating income growth and saw continued improvement in our overall customer satisfaction scores.Collectively, the strategic and financial progress is evident in our customer experience and financial results.” First Quarter Highlights Total sales for the first quarter increased 8.7% to $1.83 billion, compared with total sales of $1.68 billion during the first quarter of fiscal 2009. The sales increase reflected the net addition of 57 new stores during the past 12 months and a comparable store sales gain of 7.7% compared to an 8.2% comparable store sales gain during the first quarter of fiscal 2009. The Company’s gross profit rate was 49.8% of sales during the first quarter as compared to 48.8% during the first quarter last year. The 93 basis-point improvement in the gross profit rate was driven by continued investments in pricing capabilities, parts availability and an increase in direct sourcing.The Company’s SG&A rate was 39.8% of sales during the first quarter as compared to 39.5% during the same period last year, a 34 basis-point increase.Excluding the impact of store divestitures last year, the SG&A rate increased 68 basis points, driven by the annualization of previous customer facing and E-commerce investments, partially offset by leverage on occupancy expenses as a result of the Company's 7.7% comparable store sales increase.The Company’s operating income during the first quarter of $182.2 million increased 15.6% or 59 basis points to 10.0% of total sales as compared to the first quarter of fiscal 2009.Excluding the impact of store divestitures, the Company’s operating income rate increased 25 basis points. Operating cash flow for the quarter increased 15.5% to $338.0 million from $292.7 million in the first quarter of 2009.Free cash flow for the quarter increased 30.5% to $262.9 million from $201.4 million in the first quarter 2009.Capital expenditures were $60.7 million for the quarter as compared to $50.2 million during the first quarter of 2009. “We are very pleased with our strong start to 2010 and the broad-based improvements in our business.During our fourth quarter fiscal 2009 earnings release, we provided an annual outlook which included an estimated 2010 operating EPS range of $3.20 to $3.40 per share. This annual outlook was based on operating performance only and did not include share repurchases or the impact of the recent 2 notes offering.The favorable impact of our share repurchases, partially offset by the recent notes offering, will add a net incremental benefit of approximately $0.14 to our full year EPS of which we realized $0.04 in our first quarter results,” said Mike Norona, Executive Vice President and Chief Financial Officer.“In April, we were upgraded to investment grade status by Standard & Poor’s. This was an important milestone for our Company as this upgrade is an independent assessment validating our strong operational and financial performance, solid operating cash flows, and strong financial metrics.” Key Financial Metrics and Statistics (1) Comparable Sixteen Weeks Ended Fifty-two Weeks Ended April 24, 2010 April 25, 2009 FY 2009 FY 2008 Sales Growth % 8.7% 10.3% 7.1% 4.3% Sales per Store $ Operating Income per Store $ Return on Invested Capital 15.9% 14.6% 15.1% 14.0% Gross Margin Return on Inventory $ Total Store Square Footage, end of period Total Team Members, end of period In thousands except for gross margin return on inventory and total Team Members. The financial metrics have been reported on a comparable basis to exclude the impact of store divestiture expenses in fiscal 2009 and the 53rd week results and non-cash inventory adjustment in fiscal 2008. The financial metrics presented are calculated on an annual basis and accordingly reflect the last four quarters completed, except for Sales Growth % and where noted. Refer to the presentation of the financial metrics on a GAAP basis, definitions of the financial metrics and reconciliation of the financial results reported on a comparable basis to the GAAP basis in the accompanying financial statements in this press release. Store Information During the first quarter, the Company opened 43 stores, including 11 Autopart International stores, and closed one store.As of April 24, 2010, the Company’s total store count was 3,462 including 167 Autopart International stores. 3 Share Repurchases The Company purchased 6,911,628 shares during the first quarter at an aggregate cost of $287.7 million, or an average price of $41.62 per share.At the end of the first quarter, the Company had $212.3 million remaining under the $500.0 million share repurchase authorization approved by the Board of Directors in February 2010. Dividend On May 18, 2010, the Company’s Board of Directors declared a regular quarterly cash dividend of $0.06 per share to be paid on July 9, 2010 to stockholders of record as of June 25, 2010. Annual Stockholders’ Meeting Announcements The Company held its annual meeting of stockholders on May 19, 2010.During the meeting, the following individuals were elected to serve on the Company’s Board of Directors for the next year: John F. Bergstrom, John C. Brouillard, Fiona P. Dias, Frances X. Frei, Darren R. Jackson, William S. Oglesby, J. Paul Raines, Gilbert T. Ray, Carlos A. Saladrigas and Francesca M. Spinelli. The other proposal approved by the stockholders was the ratification of the appointment by the Company’s Audit Committee of Deloitte & Touche LLP as its independent registered public accounting firm for 2010. Investor Conference Call The Company will host a conference call on Thursday, May 20, 2010 at 10:00 a.m. Eastern Daylight Time to discuss its quarterly results.To listen to the live call, please log on to the Company’s website, www.AdvanceAutoParts.com, or dial (866) 908-1AAP.The call will be archived on the Company’s website until May 20, 2011. About Advance Auto Parts Headquartered in Roanoke, Va., Advance Auto Parts, Inc., a leading automotive aftermarket retailer of parts, accessories, batteries, and maintenance items in the United States, serves both the do-it-yourself and professional installer markets.As of April 24, 2010, the Company operated 3,462 stores in 39 states, Puerto Rico, and the Virgin Islands.Additional information about the Company, employment 4 opportunities, customer services, and online shopping for parts and accessories can be found on the Company’s website at www.AdvanceAutoParts.com. Certain statements contained in this release are forward-looking statements, as that statement is used in the Private Securities Litigation Reform Act of 1995.Forward-looking statements address future events or developments, and typically use words such as believe, anticipate, expect, intend, plan, forecast, outlook or estimate.These statements discuss, among other things, expected growth and future performance, including store growth, capital expenditures, comparable store sales, SG&A, operating income, gross profit rate, free cash flow, profitability and earnings per diluted share for fiscal year 2010.These forward-looking statements are subject to risks, uncertainties and assumptions including, but not limited to, competitive pressures, demand for the Company’s products, the market for auto parts, the economy in general, inflation, consumer debt levels, the weather, acts of terrorism, availability of suitable real estate, dependence on foreign suppliers and other factors disclosed in the Company’s 10-K for the fiscal year ended January 2, 2010 on file with the Securities and Exchange Commission.Actual results may differ materially from anticipated results described in these forward-looking statements.The Company intends these forward-looking statements to speak only as of the time of this news release and does not undertake to update or revise them as more information becomes available. 5 Advance Auto Parts, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (in thousands) (unaudited) April 24, January 2, April 25, Assets Current assets: Cash and cash equivalents $ $ $ Receivables, net Inventories, net Other current assets Total current assets Property and equipment, net Assets held for sale Goodwill Intangible assets, net Other assets, net $ $ $ Liabilities and Stockholders' Equity Current liabilities: Current portion of long-term debt $ $ $ Financed vendor accounts payable Accounts payable Accrued expenses Other current liabilities Total current liabilities Long-term debt Other long-term liabilities Total stockholders' equity $ $ $ NOTE: These preliminary condensed consolidated balance sheets have been prepared on a basis consistent with our previously prepared balance sheets filed with the Securities and Exchange Commission for our prior quarter and annual report, but do not include the footnotes required by generally accepted accounting principles, or GAAP, for complete financial statements. Advance Auto Parts, Inc. and Subsidiaries Condensed Consolidated Statements of Operations Sixteen Week Periods Ended April 24, 2010 and April 25, 2009 (in thousands, except per share data) (unaudited) April 24, April 25, Net sales $ $ Cost of sales, including purchasing and warehousing costs Gross profit Selling, general and administrative expenses Operating income Other, net: Interest expense ) ) Other income (expense), net ) Total other, net ) ) Income before provision for income taxes Provision for income taxes Net income $ $ Basic earnings per share (a) $ $ Diluted earnings per share (a) $ $ Average common shares outstanding (a) Average common shares outstanding - assuming dilution (a) ( a ) Average common shares outstanding is calculated based on the weighted average number of shares outstanding for the quarter.At April 24, 2010 and April 25, 2009, we had 86,852 and 95,237 shares outstanding, respectively. NOTE:These preliminary condensed consolidated statements of operations have been prepared on a basis consistent with our previously prepared statements of operations filed with the Securities and Exchange Commission for our prior quarter and annual report, but do not include the footnotes required by GAAP for complete financial statements. Advance Auto Parts, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows Sixteen Week PeriodsEnded April 24, 2010 and April 25, 2009 (in thousands) (unaudited) April 24, April 25, Cash flows from operating activities: Net income $ $ Depreciation and amortization Share-based compensation (Benefit) provision for deferred income taxes ) Excess tax benefit from share-based compensation ) ) Other non-cash adjustments to net income (Increase) decrease in: Receivables, net ) Inventories, net ) ) Other assets Increase in: Accounts payable Accrued expenses Other liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from sales of property and equipment 93 76 Net cash used in investing activities ) ) Cash flows from financing activities: Decrease in bank overdrafts ) ) Decrease in financed vendor accounts payable ) ) Dividends paid ) ) Net borrowings (payments) on credit facilities ) Proceeds from the issuance of common stock, primarily exercise of stock options Excess tax benefit from share-based compensation Repurchase of common stock ) - Other ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ NOTE:These preliminary condensed consolidated statements of cash flows have been prepared on a consistent basis with previously prepared statements of cash flows filed with the Securities and Exchange Commission for our prior quarter and annual report, but do not include the footnotes required by GAAP for complete financial statements. Advance Auto Parts, Inc. and Subsidiaries Supplemental Financial Schedules Sixteen Week Periods Ended April 24, 2010 and April 25, 2009 (in thousands, except per share data) (unaudited) Reconciliation of Free Cash Flow: April 24, April 25, Cash flows from operating activities $ $
